Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application
This communication is in response to Applicant's filing on 22 January 2021. Claims 1-22 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 13-15, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamat et al (US 9250823 B1, hereinafter Kamat).
Regarding claim 1, Kamat discloses a method of maintaining online access to data stored in a plurality of storage devices during a hardware upgrade (See Kamat, Col. 3, lines 12-17, disclosing the online removal and replacement of a physical storage device), the method comprising: providing, from the plurality of storage devices, online access to the data while each storage device of the plurality of storage devices resides in a first storage processor enclosure (See Kamat, Fig. 1 and Col. 2, lines 25-31, 41-44, 52-57 and 65 – 67, disclosing a user accessing data stored in a file system abstracting a plurality of physical disks forming RAID groups, each RAID group located within an enclosure); providing, from the plurality of storage devices, online access to the data while the plurality of storage devices is moved from the first storage processor enclosure to a second storage processor enclosure (See Kamat, Col. 3, lines 12-17, 27-30 disclosing online removal and replacement of entire shelves and which encompasses the case of moving one or more disks from a first shelf to a second shelf without requiring file system rebuild, or in other words, uninterrupted service); and providing, from the plurality of storage devices, online access to the data while each storage device of the plurality of storage devices resides in the second storage processor enclosure (See Kamat, Col 3, lines 12-15, 27-30, disclosing online removal and replacement of entire shelves and which encompasses the case of moving one or more disks from a first shelf to a second shelf without requiring file system rebuild, or in other words, uninterrupted service).

Regarding claim 2, Kamat disclosed the method as in claim 1 as described hereinabove. Kamat further discloses wherein first storage processing circuitry resides in the first storage processor enclosure and second storage processing circuitry resides in the second storage processor enclosure (See Kamat, Col. 2, lines 65-67, disclosing a RAID group of physical disks and controller housed within each enclosure); and
wherein the method further comprises: while each storage device of the plurality of storage devices resides in the first storage processor enclosure and while the first storage processing circuitry performs data storage operations accessing the data stored in the plurality of storage devices (See Kamat, Col. 2, lines 25-31, 41-44, 52-57 and 65 – 67, disclosing a user accessing data stored in a file system abstracting a plurality of physical disks forming RAID groups, each RAID group located within an enclosure referred to as a shelf), establishing a data pathway between the first storage processing circuitry and the second storage processing circuitry (See Kamat, Col. 4, lines 58-65, disclosing migrating blocks between devices, or in other words, establishing a pathway between the first and second array/controllers for data accesses and transfers).

Regarding claim 3, Kamat disclosed the method as in claim 2 as described hereinabove. Kamat further discloses wherein providing online access to the data while the plurality of storage devices is moved from the first storage processor enclosure to the second storage processor enclosure includes: performing data storage operations accessing the data stored in the plurality of storage devices using the data pathway established between the first storage processing circuitry and the second storage processing circuitry while each storage device of the plurality of storage devices is transferred one at a time from a respective physical storage device slot of the first enclosure to a respective physical storage device slot of the second enclosure (See Kamat, Col 3, lines 12-17, 27-30, disclosing online removal and replacement of entire shelves and which encompasses the case of moving one or more disks from a first shelf to a second shelf without requiring file system rebuild and Col 2 lines 25-31, 41-44, 52-57 and 65 – 67, disclosing a user accessing data stored in a file system abstracting a plurality of physical disks forming RAID groups, the RAID groups located within enclosures and Col. 4, lines 58-65, disclosing migrating blocks between devices, or in other words, establishing a pathway between the first and second array/controllers for data transfer, which in combination discloses providing access to physical disks on a shelf in one enclosure, while removing the disks for placement/replacement on a same or different drive on a different shelf in a second enclosure, a pathway necessarily established for access to drives in the first and second enclosure).

Regarding claim 4, Kamat disclosed the method as in claim 3 as described hereinabove. Kamat further discloses wherein performing the data storage operations using the data pathway includes: from the first storage processing circuitry and in response to a set of host input/output (I/O) requests from a set of host computers, accessing (i) a first set of storage devices of the plurality of storage devices currently in the first storage processor enclosure (See Kamat, Col. 2, lines 25-31, 41-44, 52-57 and 65 – 67, disclosing a user accessing data stored in a file system abstracting a plurality of physical disks forming RAID groups, each RAID group located within an enclosure referred to as a shelf) and (ii) a second set of storage devices of the plurality of storage devices currently in the second storage processor enclosure through the data pathway (See Kamat, Col. 3, lines 12-17, 27-30 disclosing online removal and replacement of entire shelves and which encompasses the case of moving one or more disks from a first shelf to a second shelf without requiring file system rebuild, or in other words, providing access via a data pathway to data in both the first and second enclosures).

Regarding claim 5, Kamat disclosed the method as in claim 4 as described hereinabove. Kamat further discloses wherein performing the data storage operations using the data pathway further includes: from the second storage processing circuitry and in response to another set of host I/O requests from the set of host computers (See Kamat, Col. 2, lines 25-31, 41-44, 52-57 and 65 – 67, disclosing a user accessing data stored in a file system abstracting a plurality of physical disks forming RAID groups, each RAID group located within an enclosure), accessing (i) the first set of storage devices currently in the first storage processor enclosure through the data pathway and (ii) the second set of storage devices currently in the second storage processor enclosure (See Kamat, Col. 3, lines 12-17, 27-30 disclosing online removal and replacement of entire shelves and which encompasses the case of moving one or more disks from a first shelf to a second shelf without requiring file system rebuild, or in other words, providing access via a data pathway to data in both the first and second enclosures via respective storage processors).

Regarding claim 13, Kamat disclosed the method as in claim 2 as described hereinabove. Kamat further discloses wherein providing online access to the data while the plurality of storage devices is moved from the first storage processor enclosure to the second storage processor enclosure includes: in response to host input/output (I/O) requests from a set of host computers (See Kamat, Col. 2, lines 25-31, 41-44, 52-57 and 65 – 67, disclosing a user accessing data stored in a file system abstracting a plurality of physical disks forming RAID groups, each RAID group locating within an enclosure referred to as a shelf), 
operating storage processors of the first storage processing circuitry until all storage devices of the plurality of storage devices are moved from the first storage processor enclosure to the second storage processor enclosure (See Kamat, Col 3, lines 12-15, 27-30, disclosing online removal and replacement of entire shelves and which encompasses the case of moving one or more disks from a first shelf to a second shelf without requiring file system rebuild, or in other words, uninterrupted service and Col. 4, lines 58-65, disclosing migrating blocks between devices, or in other words, establishing a pathway between the first and second array/controllers for data accesses and transfers and therefore requires the storage processors to continue operation in order to continue to provide access to data on drives remaining in the first enclosure and/or shelf).

Regarding claim 14, Kamat disclosed the method as in claim 2 as described hereinabove. Kamat further discloses wherein providing online access to the data while the plurality of storage devices is moved from the first storage processor enclosure to the second storage processor enclosure includes: in response to host input/output (I/O) requests from a set of host computers (See Kamat, Col. 2, lines 25-31, 41-44, 52-57 and 65 – 67, disclosing a user accessing data stored in a file system abstracting a plurality of physical disks forming RAID groups, each RAID group located within an enclosure referred to as a shelf), 
concurrently operating a storage processor of the first storage processing circuitry and a storage processor of the second storage processing circuitry until all storage devices of the plurality of storage devices are moved from the first storage processor enclosure to the second storage processor enclosure (See Kamat, Col 3, lines 12-15, 27-30, disclosing online removal and replacement of entire shelves and which encompasses the case of moving one or more disks from a first shelf to a second shelf without requiring file system rebuild, or in other words, uninterrupted service and Col. 4, lines 58-65, disclosing migrating blocks between devices, or in other words, establishing a pathway between the first and second array/controllers for data accesses and transfers and therefore requires the storage processors to continue operation in order to continue to provide access to data on drives remaining in the respective enclosure and/or shelf of each storage processor).

Regarding claim 15, Kamat disclosed the method as in claim 1 as described hereinabove. Kamat further discloses wherein online access to the data stored in the plurality of storage devices is provided continuously during the method to enable a set of host computers to have uninterrupted online access to data-in-place within the plurality of storage devices (See Kamat, Col.3, lines 11-17 and 27-30, disclosing the ability enable the online removal and replacement of drives from an enclosure without the need to rebuild the file system, or in other words, provide uninterrupted access).

Regarding claim 18, Kamat discloses data storage equipment, comprising:
a first storage processor enclosure (See Kamat, Col. 2, lines 65-67 disclosing each RAID group 0-RAID group 2 located within its own enclosure, or shelf);
a second storage processor enclosure (See Kamat, Col. 2, lines 65-67 disclosing each RAID group 0-RAID group 2 located within its own enclosure, or shelf); and
electronic circuitry coupled with the first storage processor enclosure and the second storage processor enclosure, the electronic circuitry including memory and control circuitry coupled with the memory, the memory storing instructions which, when carried out by the control circuitry (See Kamat, Fig. 1, and Col 2, lines 25-28, 41-45, 52, 55, 65-68, disclosing a CPU comprising memory for accessing a file system, the file system defined by virtualized storage abstracting physical disks in a plurality of RAID groups, each RAID group located within an enclosure including a controller), causing the control circuitry to perform a method of:
providing, to a set of external host computers, access to data stored in a plurality of storage devices while each storage device of the plurality of storage devices resides in the first storage processor enclosure (See Kamat, Fig. 1 and Col. 2, lines 25-31, 41-44, 52-57 and 65 – 67, disclosing a user accessing data stored in a file system abstracting a plurality of physical disks forming RAID groups, each RAID group locating within an enclosure referred to as a shelf), providing, to the set of external host computers, access to the data stored in the plurality of storage devices while the plurality of storage devices is moved from the first storage processor enclosure to the second storage processor enclosure (See Kamat, Col. 3, lines 12-15, 27-30 disclosing online removal and replacement of entire shelves from enclosures and which encompasses the case of moving one or more disks from a first shelf to a second shelf without requiring file system rebuild, or in other words, uninterrupted service while a drive is moved from one enclosure to another), and providing, to the set of external host computers, access to the data stored in the plurality of storage devices while each storage device of the plurality of storage devices resides in the second storage processor enclosure (See Kamat, Col. 3, lines 12-15, 27-30 disclosing online removal and replacement of entire shelves from enclosures and which encompasses the case of moving one or more disks from a first shelf to a second shelf without requiring file system rebuild, or in other words, uninterrupted service while a drive is moved from one enclosure to another).

Regarding claim 19, Kamat discloses a method of upgrading data storage equipment, the method comprising: connecting first circuitry in a first storage processor enclosure to second circuitry in a second storage processor enclosure while the first circuitry provides online access to data stored within a plurality of storage devices installed within the first storage processor enclosure (See Kamat, Col. 3, lines 12-15, 27-30 disclosing online removal and replacement of entire shelves and which encompasses the case of moving one or more disks from a first shelf to a second shelf without requiring file system rebuild, or in other words, uninterrupted service); moving the plurality of storage devices from the first storage processor enclosure to the second storage processor enclosure while the first circuitry provides online access to the data stored within the plurality of storage devices (See Kamat, Col. 3, lines 12-15, 27-30 disclosing online removal and replacement of entire shelves and which encompasses the case of moving one or more disks from a first shelf to a second shelf without requiring file system rebuild, or in other words, uninterrupted service); and after the plurality of storage devices is moved from the first storage processor enclosure to the second storage processor enclosure, disconnecting the first circuitry in the first storage processor enclosure from the second circuitry in the second storage processor enclosure while the second circuitry provides online access to the data stored within the plurality of storage devices (See Kamat, Col. 3, lines 12-15, 27-30 disclosing online removal and replacement of entire shelves and which encompasses the case of moving one or more disks from a first shelf to a second shelf without requiring file system rebuild, or in other words, uninterrupted service).

Regarding claim 20, Kamat disclosed the method as in claim 19 as described hereinabove. Kamat further discloses wherein moving the plurality of storage devices includes: transferring each storage device of the plurality of storage devices one at a time from the first storage processor enclosure to the second storage processor enclosure such that at most one storage device of the plurality of storage devices is uninstalled while moving the plurality of storage devices from the first storage processor enclosure to the second storage processor enclosure (See Kamat, Col. 3, lines 12-15, 27-30 disclosing online removal and replacement of entire shelves and which encompasses the case of moving one or more disks from a first shelf to a second shelf without requiring file system rebuild, and which therefore also encompasses the scenario of repetitively removing only a single disk from a shelf and moving to another enclosure without interrupting service).

Regarding claim 21, Kamat disclosed the method as in claim 20 as described hereinabove. Kamat further discloses wherein transferring each storage device of the plurality of storage devices one at a time includes: moving each storage device of the plurality of storage devices one by one from a respective physical slot of the first storage processor enclosure to a respective physical slot of the second storage processor enclosure while (Col. 3, lines 12-15, 27-30 disclosing online removal and replacement of entire shelves and which encompasses the case of moving one or more disks from a first shelf to a second shelf and the scenario of repetitively removing only a single disk from a shelf having a certain position to another enclosure having a corresponding available position), to a set of host computers, the first circuitry provides online access to the data stored within the plurality of storage devices and the second circuitry does not provide online access to the data stored within the plurality of storage devices (See Kamat, Col. 3, lines 12-15, 27-30 disclosing online removal and replacement of entire shelves and which encompasses the case of moving one or more disks from a first shelf to a second shelf without requiring file system rebuild and in which before the disk is placed in a different enclosure/shelf, only the first controller provides access to the remaining storage drives).

Regarding claim 22, Kamat disclosed the method as in claim 20 as described hereinabove. Kamat further discloses wherein transferring each storage device of the plurality of storage devices one at a time includes: moving each storage device of the plurality of storage devices one by one from a respective physical slot of the first storage processor enclosure to a respective physical slot of the second storage processor enclosure while (Col. 3, lines 12-15, 27-30 disclosing online removal and replacement of entire shelves and which encompasses the case of moving one or more disks from a first shelf to a second shelf and the scenario of repetitively removing only a single disk from a shelf having a certain position to another enclosure having a corresponding available position), to a set of host computers, both the first circuitry and the second circuitry provide online access to the data stored within the plurality of storage devices (See Kamat, Col. 3, lines 12-15, 27-30 disclosing online removal and replacement of entire shelves and which encompasses the case of moving one or more disks from a first shelf to a second shelf without requiring file system rebuild and in which after the one or more disks is placed in a different enclosure/shelf, the first is needed to provide access to the remaining storage drives and the second controller is needed to provide access to the drives on the second shelf).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kamat in view of O’Brien et al (US 9940280 B1, hereinafter O’Brien).
Regarding claim 9, Kamat disclosed the method as in claim 2 as described hereinabove. Kamat further discloses wherein the first storage processing circuitry includes first enclosure storage processors (See Kamat, Col. 2, lines 65-67, disclosing a RAID group of physical disks and controller housed within each enclosure); wherein the second storage processing circuitry includes second enclosure storage processors (See Kamat, Col. 2, lines 65-67, disclosing a RAID group of physical disks and controller housed within each enclosure). Kamat does not disclose wherein the method further comprises: disabling cache mirroring between the first enclosure storage processors and, after cache mirroring between the first enclosure storage processors is disabled, performing cache mirroring between a particular storage processor of the first enclosure storage processors and a particular storage processor of the second enclosure storage processors.
However, O’Brien discloses wherein the method further comprises: disabling cache mirroring between the first enclosure storage processors and, after cache mirroring between the first enclosure storage processors is disabled, performing cache mirroring between a particular storage processor of the first enclosure storage processors and a particular storage processor of the second enclosure storage processors (See O’Brien, Col. 2, lines 42-53, disclosing the use of PCIe switches to provide cache mirroring pathways between storage processors that are external to an enclosure and which therefore can be used to disable or establish cache mirroring between any two particular storage enclosure processors).
Kamat and O’Brien are analogous art as they are both directed to improved storage management techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the online storage replacement system of Kamat with the cache mirroring storage processors of O’Brien as system performance and reliability can both be increased by having data redundantly cached and available to multiple storage processors. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat in view of O’Brien, further in view of Liu et al (US 8433777 B1, hereinafter Liu), and further in view of Zou et al (US 2020/0117556 A1, hereinafter Zou).
Regarding claim 10, Kamat in view of O’Brien disclosed the method as in claim 9 as described hereinabove. O’Brien further discloses wherein performing cache mirroring between the particular storage processor of the first enclosure storage processors and the particular storage processor of the second enclosure storage processors (See O’Brien, Col. 2, lines 42-53, disclosing the use of PCIe switches to provide cache mirroring pathways between storage processors). 
Neither Kamat nor O’Brien discloses wherein a set of Ethernet cables extends between a local area network (LAN) port of the first storage processing circuitry and a LAN port of the second storage processing circuitry; and synchronizing a cache of the first storage processing circuitry with a cache of the second storage processing circuitry through the set of Ethernet cables.
However, Liu discloses wherein a set of Ethernet cables extends between a local area network (LAN) port of the first storage processing circuitry and a LAN port of the second storage processing circuitry (See Liu, Fig. 1 Fig. 13, Col. 7, lines 18-30, disclosing storage processors interconnected via ethernet ports that communicated via TCP/IP.
Kamat, O’Brien, and Liu are analogous art as they are each directed to improved storage management techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the cache mirrored online storage replacement system of Kamat and O’Brien with the interconnected storage processors of Liu as system performance and throughput can be improved by allowing for data to directly transferred between processors that need access to data and reduce the number of ports needed by a client device (See Liu, Col, 7 lines 18-30 and Col. 9 line 66-Col 10, line 6).
None of Kamat, O’Brien, or Liu discloses wherein performing cache mirroring includes synchronizing a cache of the first storage processing circuitry with a cache of the second storage processing circuitry through the set of Ethernet cables.
However, Zou discloses wherein performing cache mirroring includes synchronizing a cache of the first storage processing circuitry with a cache of the second storage processing circuitry through the set of Ethernet cables (See Zou, [0076], disclosing that data which is mirrored between a first and second storage cache needs to be synchronized).
Kamat, O’Brien, Liu, and Zou are analogous art as they are each directed to improved storage management techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the cache mirrored online storage replacement system of Kamat, O’Brien, and Liu with the synchronization of Zou as storage system reliability would be improved by allowing for recovery from errors by having available mirrored and synchronized data in multiple storage locations (See Zou, [0076]). 

Regarding claim 11, Kamat in view of O’Brien, further in view of Liu, and further in view of Zou disclosed the method as in claim 10 as described hereinabove. The combination of Kamat, O’Brien, Liu and Zou further discloses after the plurality of storage devices is moved from the first storage processor enclosure to the second storage processor enclosure, disabling cache mirroring between the particular storage processor of the first enclosure storage processors and the particular storage processor of the second enclosure storage processors and then performing cache mirroring between the second enclosure storage processors (See O’Brien, Col. 2, lines 42-53, disclosing the use of PCIe switches to provide cache mirroring pathways between storage processors that are external to an enclosure and which therefore can be used to disable or establish cache mirroring between any two particular storage enclosure processors).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kamat.
Regarding claim 12, Kamat disclosed the method as in claim 2 as described hereinabove. Kamat further discloses wherein the plurality of storage devices includes a plurality of set of drives (See Kamat, Fig. 1 and Col. 2, lines 25-31, 41-44, 52-57 and 65 – 67, disclosing a user accessing data stored in a file system abstracting a plurality of physical disks forming RAID groups, each RAID group located within an enclosure, in other words, multiple sets of drives forming multiple RAID groups); and
wherein providing online access to the data while the plurality of storage devices is moved from the first storage processor enclosure to the second storage processor enclosure includes: performing data storage operations accessing the data stored in the plurality of storage devices in response to host input/output (I/O) requests from a set of host computers (See Kamat, Col. 3, lines 12-17, 27-30 disclosing online removal and replacement of entire shelves and which encompasses the case of moving one or more disks from a first shelf to a second shelf without requiring file system rebuild, or in other words, uninterrupted service) while a set of drives is transferred one by one from the first storage processor enclosure to the second storage processor enclosure and subsequently a second set of drives is transferred one by one from the first storage processor enclosure to the second storage processor enclosure (See Kamat, Col 3, lines 12-15, 27-30, disclosing online removal and replacement of entire shelves and which encompasses the case of moving one or more disks from a first shelf to a second shelf without requiring file system rebuild, or in other words, a first set of drives on a first shelf and a second set of drives on a second shelf may be removed without interrupting data access operations).
Kamat does not disclose where a first set of drives are system drives and second set of drives are regular drives. However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to provide online drive replacement for all types of drives includes including system and regular drives, as system reliability would be increased by allowing for the removal and replacement of any type of drive without requiring a file system rebuild and allowing the data stored on system or regular drives to be online (See Kamat, Col. 3, lines 12-17, 27-30 disclosing online removal and replacement of entire shelves without requiring file system rebuilds).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kamat in view of McDaniel (US 2021/0342280 A1, hereinafter McDaniel).
Regarding claim 16, Kamat disclosed the method as in claim 1 as described hereinabove. Kamat does not disclose wherein each of the first storage processor enclosure and the second storage processor enclosure configure Peripheral Component Interconnect Express (PCle) switching circuitry to form storage paths between the first storage processor enclosure and the second storage processor enclosure.
However, McDaniel discloses wherein each of the first storage processor enclosure and the second storage processor enclosure configure Peripheral Component Interconnect Express (PCle) switching circuitry to form storage paths between the first storage processor enclosure and the second storage processor enclosure (See McDaniel, [0012], disclosing an autonomous method for recovering a PCIe link between devices in different enclosure management domains).
Kamat and McDaniel are analogous art as they are both directed to improved storage management techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the online storage drive replacement system of Kamat with the link establishment of McDaniel in order to improve storage system reliability by allowing for enclosures to autonomously recover PCIe links between themselves (See McDaniel, [0012]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kamat in view of Tanaka et al (US 2018/0314666 A1, hereinafter Tanaka).
Regarding claim 17, Kamat disclosed the method as in claim 1 as described hereinabove. Kamat does not disclose wherein each of the first storage processor enclosure and the second storage processor enclosure apply the Serial Attached SCSI (SAS) protocol to complete data storage operations between the first storage processor enclosure and the second storage processor enclosure.
However, Tanaka discloses wherein each of the first storage processor enclosure and the second storage processor enclosure apply the Serial Attached SCSI (SAS) protocol to complete data storage operations between the first storage processor enclosure and the second storage processor enclosure (See Tanaka, [0007], disclosing the use of SCSI as a communication protocol between storage controllers and storage devices). 
Kamat and Tanaka are analogous art as they are both directed to improved storage management techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the online storage drive replacement of Kamat with the communication protocol of Tanaka as the use of a SCSI protocol is customarily used and therefore simplifies hardware replacements and substitutions (See Tanaka [0007], disclosing SCSI is generally used communication protocol).
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  A search of the prior art did not return art that discloses wherein the first storage processing circuitry includes a first central processing unit (CPU) and a first backend switch; wherein the second storage processing circuitry includes a second CPU and a second backend switch; wherein a set of bus expansion cables extends between a service port of the first backend switch and a service port of the second backend switch; and wherein establishing the data pathway between the first storage processing circuitry and the second storage processing circuitry includes: configuring the service port of the first backend switch as a downstream port that faces away from the first CPU from a perspective of the first backend switch and configuring the service port of the second backend switch as an upstream port that faces the first CPU from a perspective of the second backend switch, as in dependent claim 6. 
Claims 7 and 8 depend from, and thus incorporate the allowable subject matter of claim 6 and accordingly are objected to for the same reasons noted above.

EXAMINER’S NOTE
	
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Long et al (US 2016/0072883 A1) discloses a processing system for handling storage operations for storage drives coupled over a communication fabric and using a timer synchronization signal among the processing systems to order committing of storage operations to the storage drives
Maung et al (US 2016/0371206 A1) discloses configuration of serial communication hub utilizing and upstream port, a plurality of downstream ports, and a port controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        
/Ramon A. Mercado/Primary Examiner, Art Unit 2132